Case 4:20-cv-10674-MFL-APP ECF No. 79, PageID.1040 Filed 03/17/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

EDWARD ALBERT STENBERG,

        Plaintiff,                                 Case No. 20-cv-10674
                                                   Hon. Matthew F. Leitman
v.

CORIZON HEALTH, INC., et al.,

     Defendants.
__________________________________________________________________/

                     ORDER SETTING BRIEFING SCHEDULE

        On March 17, 2021, the Court held an on-the-record video status conference

with counsel for all parties. As discussed on the record with counsel, IT IS

HEREBY ORDERED as follows:

      Defendants may file a motion to dismiss and/or for summary judgment on

        April 9, 2021;

      Plaintiff Edward Albert Stenberg may renew his motion for injunctive relief

        on April 9, 2021;

      All responses to all motions – including the renewed motion for summary

        judgment previously filed by Defendants Corizon Health, Inc., Anhkeit Tran,




                                         1
Case 4:20-cv-10674-MFL-APP ECF No. 79, PageID.1041 Filed 03/17/21 Page 2 of 2




       Tana Hill, and Matthew Kasper1 (see Mot., ECF No. 77) – shall be filed by no

       later than June 9, 2021; and

     All reply briefs for all motions shall be filed by no later than June 30, 2021.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: March 17, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 17, 2021, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




1
  The Court TERMINATES AS MOOT the initial motion for summary judgment
filed by these Defendants. (See Mot., ECF No. 37.)
                                          2
